PER CURIAM.
Appellant seeks review of a judgment of conviction and sentence based upon a jury verdict finding him guilty of the offense of robbery. The sole point on appeal challenges the sufficiency of the evidence to support the judgment appealed.
Appellant’s primary contention is premised upon the fact that the identifying victim of the robbery testified on cross-examination that he did not recall seeing a scar on appellant’s face, a gap in his front teeth, or that he wore a mustache at the time the robbery was committed, whereas all three physical characteristics were in fact present at that time. The victim otherwise identified appellant without reservation as being one of the three men who committed the robbery on the occasion in question. In addition to the testimony of the victim, the arresting officer who apprehended appellant in hot pursuit as he fled from the scene of the crime also identified him as one of the three men who participated in the robbery, which testimony was corroborated by that of a disinterested passerby who stopped and assisted the arresting officer in taking appellant into custody and holding him until other assistants arrived.
It is our view that the evidence amply sustains the guilty verdict rendered by the jury whose sole province it was to pass upon the weight of the testimony and the credibility of the witnesses testifying at the trial. The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.